DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed June 8, 2022.  

Claim Objections
Claims 1, 12, and 13 are objected to because of the following informalities:  in claim 1, the word “plurality” has been misspelled (“between two of the pluraity of sectors”, line 12 of claim 1); for claim 12, the term “the first positions” does not have proper antecedent basis within the claim; and in claim 13, the phrase “the plurality of sectors increases from increases from” (lines 5-6 of claim 13) must be amended for redundancy.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Patent Application Pub. No.: US 2002/0175583 A1) in view of Okuma et al. (US Patent No.: 7605510).
For claim 1, Kikuchi et al. disclose the claimed invention comprising a rotor lamination stack (reference numeral 1) divided into a plurality of sectors (each pair of magnets 43, 44 forming a V-shape can be considered sectors, see figure 11(A)), a permanent magnet assembly (reference numeral 43, 44) arranged in each of the plurality of sectors and including two permanent magnets (reference numeral 44, see figure 11(A)) positioned in a V-shape symmetrically with respect to a plane of symmetry (i.e. arrow d, see figure 11(A)) dividing each of the plurality of sectors into two half-sectors (i.e. a portion of the lamination in between arrows q and d, see figure 11(A)), wherein an outer radius of the rotor lamination stack in each of the plurality of sectors has a first pair of local minimum values (reference numeral 12, see figure 11(A)), symmetrically to one another with respect to the plane of symmetry (arrow d, see figure 11(A)), at first portions.  Kikuchi et al. however do not specifically disclose the outer radius (r) of the rotor lamination stack in each of the plurality of sectors increasing from each of the first portions to a boundary between two of the plurality of sectors adjacent to one another and having a first local maximum value at the boundary between two of the plurality of sectors adjacent to one another.  
Okuma et al. disclose the outer radius of the rotor (reference numeral 50) increasing from each of the first portions (i.e. grooves in the outer circumference of the rotor, reference numeral 50a1, 50a2) to a boundary between two of the plurality of sectors adjacent to one another (i.e. the boundary between the V-shape formed by magnets 52a1, 52a2, 52d1, 52d2, see figure 3) and having a first local maximum value at the boundary between two of the plurality of sectors adjacent to one another (local maximum value formed at portion 50da at the boundary, see figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer radius increase from the first portion to the boundary between two of the sectors adjacent to one another as disclosed by Okuma et al. for the sectors of Kikuchi et al. for predictably providing desirable configuration for facilitating the distribution of magnetic flux in the device.   
For claim 2, Kikuchi et al. disclose a maximum value (at arrow d) of the outer radius over each of the plurality of sectors being situated on the plane of symmetry (see figure 11(A)).  
For claim 3, Kikuchi et al. disclose the first pair of local minimum values (reference numeral 12) being situated within a partial sector of one of the half-sectors (see figure 11(A)), and the partial sector is delimited in a circumferential direction by a position of an outermost point of the permanent magnet assembly (reference numerals 43, 44) in a radial direction and by a position of an outermost point of the permanent magnet assembly (reference numerals 43, 44) in the circumferential direction (see figure 11(A)).  
For claim 4, Kikuchi et al. disclose a second permanent magnet assembly (reference numerals 43, 44) arranged in each of the plurality of sectors (see figure 11(A)), wherein an innermost point of the second permanent magnet assembly (reference numerals 43, 44) in a radial direction is situated outside an innermost point of the first permanent magnet assembly in the radial direction (see figure 11(A)), and the outer radius of the rotor lamination stack (reference numeral 1) in each of the plurality of sectors has a second pair of local minimum values (i.e. a partial sector in between magnets 33, 34, see figure 11(A)), symmetrically to one another with respect to the plane of symmetry, and each of the second pair of local minimum values is situated closer to the plane of symmetry (arrow d) in a circumferential direction relative to each of the first pair of local minimum values (see figure 11(A)).  
For claim 6, Kikuchi et al. disclose the second permanent magnet assembly comprising another two permanent magnets (reference numeral 44) arranged in a V-shape symmetrically with respect to the plane of symmetry (see figure 11(A)).  
For claim 8, the structure of the outer radius of the lamination in figure 11(A) of Kikuchi et al. is shown to be varied in the circumferential direction (see figure 11(A), reference numerals 1, 12), and can be considered to follow the following functions when the proper constants are implemented, i.e. a course of the outer radius in a region close to the plane of symmetry with respect to a minimum value follows the function r = Rmax + δ0 - δ(x) with                         
                            δ
                            (
                            x
                            )
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            
                                                                
                                                                    τ
                                                                
                                                                
                                                                    p
                                                                
                                                            
                                                        
                                                    
                                                    x
                                                
                                            
                                        
                                    
                                
                            
                        
                     and/or in a region far from the plane of symmetry with respect to a minimum value follows the function r = Rmax + δ0 - δ(x) with                         
                            δ
                            (
                            x
                            )
                            =
                            β
                            
                                
                                    1
                                    -
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    τ
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    x
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            π
                                                        
                                                        
                                                            
                                                                
                                                                    τ
                                                                
                                                                
                                                                    p
                                                                
                                                            
                                                        
                                                    
                                                    x
                                                
                                            
                                        
                                    
                                
                            
                        
                     wherein r describes a value of the outer radius, Rmax describes a maximum value of the outer radius, δ0 describes a constant, α, β each describe a positive proportionality factor,                         
                            
                                
                                    τ
                                
                                
                                    p
                                
                            
                        
                     describes a distance in a circumferential direction between the planes of symmetry of the plurality of sectors adjacent to one another, and x describes a coordinate in the circumferential direction with x=0 at a position of the plane of symmetry and x=                        
                            
                                
                                    
                                        
                                            τ
                                        
                                        
                                            p
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     at a central position between the planes of symmetry of the plurality of sectors adjacent to one another.  
For claim 9, Kikuchi et al. disclose the minimum values being at the area where the magnets are closer to the circumferential edge of the lamination (see figure 11(A)), i.e. at least one of the first pair of local minimum values and the second pair of local minimum values being situated at a position in a circumferential direction where a magnetic leakage flux has a local maximum.  
For claim 10, Kikuchi et al. disclose a stator (reference numeral 15) and the rotor (reference numeral 5) according to claim 1 mounted rotatably within the stator (see figure 3).  
For claim 11, Kikuchi et al. already disclose the structure of the claimed invention as explained above for claims 1 and 10, and applying it to an apparatus such as a vehicle merely recites intended use, which does not result in a structural difference between the prior art and the claimed invention.  

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. in view of Okuma et al. as applied to claim 4 above, and further in view of Hsu (US Patent Application Pub. No.: US 2007/0145850 A1).
For claim 5, Kikuchi et al. in view of Okuma et al. disclose the claimed invention except for a second local maximum value being situated in each of the half-sectors between each of the first pair of local minimum values and each of the second pair of local minimum values.  Having a maximum value between two minimum values is a known skill as disclosed by Hsu (reference numeral 19b, see figure 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a local maximum value in between minimum values as disclosed by Hsu for the minimum values of the first and second pair of Kikuchi et al. in view of Okuma et al. for predictably providing desirable configuration for facilitating the distribution of magnetic flux in the device.  
For claim 7, Kikuchi et al. in view of Okuma et al. disclose the claimed invention except for the second permanent magnet assembly comprising a permanent magnet arranged orthogonally to the plane of symmetry.  Hsu discloses a permanent magnet being arranged orthogonally to the plane of symmetry (reference numeral 17, middle magnet, see figure 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the magnet arranged orthogonally to the plane of symmetry as disclosed by Hsu for the second permanent magnet assembly of Kikuchi et al. in view of Okuma et al. for predictably providing desirable configuration for facilitating the distribution of magnetic flux in the device.  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also rewritten to overcome the claim objections explained above in the present action.
Claim 13 is also objected to for its dependency upon aforementioned claim 12.  

The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including the outer radius (r) of the rotor lamination stack in each of the plurality of sectors having a second pair of local minimum values, symmetrically to one another with respect to the plane of symmetry, at second positions positioned between the first positions in a circumferential direction, the outer radius (r) of the rotor lamination stack in each of the plurality of sectors decreases from the plane of symmetry to each of the second positions to have each of the second pair of local minimum values, and the outer radius (r) of the rotor lamination stack in each of the plurality of sectors decreases from the boundary between two of the plurality of sectors adjacent to one another to each of the first positions to have each of the first pair of local minimum values as recited in claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834